         Case 1:20-cv-00118-SHR-EB Document 7 Filed 02/18/20 Page 1 of 6



                                                        In The

                     United States District Court Fo r Middle district Of Pennsylvania

Harvey Patric! Short,ME6628

SCI-Rockview

1 Rockview Place

Box A                                                                      Civil Action No.   I : 2 0 - c V- 1I g
Bellefonte,PA 16823,

                     Plaintiff

            Versus

Leo Dunn,Chairman

Nichael Willis,Director

John J. Talaber,Boaerd Secretary
                                                                                              FILED
Pennsylvania Board Of Probation And Parole(PBPP)                                         HARRISBURG. PA

Commonwealth of Pennsylvania

1101 S. Front Street,Suite 5100

Harrisburg,PA 17104,

                     Defendants

                                                  Amended Complaint

                                               I. Jurisdiction And Venue

  1. This Honorable Court has subject-matter jurisdiction under Title 42 U.S.C Section 1983 to redress
deprivations under the color of state law of rights secured by the U.S Constititution. It also has
jurisdiction under Title 42 U.S.C Section 12101-12213 under the Americans With disabilities Act of
1990 and Section 504 of the Rehabilitation Act of 1973 as set out in Title 29 U.S.C Section 794(a).

  2. This Honorable Court has venue,because it is where the events giving rise to these claims
occurred.

                                                 11.Plainitff

  3. The Plaintiff is and was at all times mentioned herein a parolee under the custody and control of
         Case 1:20-cv-00118-SHR-EB Document 7 Filed 02/18/20 Page 2 of 6



the PBPP at the times that these causes of action arose.

                                                 Ill.Defendants

   4. The Defendants,Leo Dunn,Michael A. Willi s,and John J. Talaber are and were at all times
mentioned herein state officials working as employees for the PBPP and acting under the color of
state law when these causes of action arose.

   5. The PBPP and the Commonwealth of Pennsylvania are state entities and are sued under the ADA
of 1990 and Section 504 of the Rehabiliatation Act of 1973.

   6. The Plaintiff sues all Defendants in their individual and official capacities.

                                                 IV. Facts

   7. On October 20,2015,the Plaintiff was sentenced to 1 to 4 years in the Court of Common Pleas
For Delaware County. It commenced 8/31/2015 and was suppose to expire 8/31/2019.

  8. The Plaintiff is an African-American male. He has a long mental health history. He suffers from
schizoaffective disorders,paranoia,suicidalness,and a seizure condition. He has substance abuse issues
as well. He was declared physically and mentally disabled by the Social Security Administration and
granted SSI benefits priot to his incarceration.

  9. Due to the fact that the Plaintiff was dual diagnosed,the Defendants sent the Plaintiff to
Gaudenzia,DRC which contracted with the Commonwealth of Pennsylvania and the PBPP to house
parolees with dual diagnosis conditions.

  10. Everytime that the Plaintiff was paroled or reparoled,the Defendants sent the Plaintiff to
Gaudenzia,DRC due to his mental and physical disabilities and substance abuse issues.

  11. Everytime that the Plaintiff was paroled or reparoled to Gaudenzia,DRC,he absconded,because
he believed that his life or safety were in danger by Gaudenzia,DRC's staff and other residents.

   12. On October 23,2017, the Plaintiff absconded,and he was recommitted to PA DOC for 6 months
and his maximum release date was extended t o 9/8/2019.

  13. On May 8,2018,the p.'.laintiff absconded,and he was recommitted to PA DOC for 6 to 9 months
and his maximum release date was extended t o 11/17/19.

  14. On January 22,2019, the Plaintiff absconded,and he was recommitted to PA DOC for 9 months
and 26 days and his maximum release date was extended to 3/14/20.

  15. The Plaintiff timely filed administrative remedies appeals from the PBPP's actions in
paragraphs #12,#13,and #14 under Title 37 Pa Code 73.1,but the Defendants refused or failed to
render any decision on the administrative remedies appeals filed against their actions in paragraphs#
12 and #13 which prevented or interfered with t he Plaintiff's right to seek further review in the
Commonwealth Court
             Caseof1:20-cv-00118-SHR-EB
                    Pennsylvania,the Supreme Court of Pennsylvania,and
                                              Document                 the U.S District
                                                           7 Filed 02/18/20       Page  Court
                                                                                         3 ofon6 . federal habeas
corpus.

   16. That the administrative appeals filed against the PBPP's actions in paragraphs #12 and #13 had merit,the
Defendants interfered with or obstructed the Plaintiff's rights under due process of law to litigate them in a court of
record;

   17. That the Plaintiff wrote letters to the Defendants requesting that ther two(2) administrative appeals be decided to
no avail. The Plaintiff simply reparoled after serving the fi rst 6 months recommitment and the second 6 to 9 months
recommitment without receiving a decision on these two (2) administrative appeals from the PBPP's actions in paragraphs
#12 and #13.

   18. Because the Plaintiff had mental and physical disabilities,the Defendants through their subordinates extended the
Plaintiff's maximum release date without any reasons or explanations from October 2017 until, September 2019 .

   19. Because the Plaintiff had a history of being housed at mental health facilities(Gaudenzia,DRC) and receiving mental
health treatment,the Defendants always extended the Pl ai ntiff's maximum release date when he absconded from
October 2017 until September 2019 to deny him program s,services,and activities in society.

   20. Because the Plaintiff had mental and physical disabilities,the Defendants through their subordinates refused or
failed to render decisions on the two(2) administrative remedies appeals that the Plaintiff filed from the PBPP's actions in
paragraphs #12 and #13 to deny programs,services,and activities.

   21. That parole violators who absconded who did not have mental or physical disabilities and who were not housed at
Gaudenzia,DRC did not have their maximum release dates extended.

   22. The PBPP and the Commonwealth of Pennsylvania had a policy,practice,or pattern of discriminating against parole
violators with mental and physical disabilities who appea led their parole revocation decisions by not deciding their
administrative appeals in order to prevent these parole violators from appealing to a court of record under Atricle V
Section 9 of PA Constitution .

  23 . The Plaintiff states that individual Defendants had a policy,practice,or pattern of discriminating against the Plaintiff
and other parolees based upon their mental and physical disabilities by extending their maximum release dates and
refusing or failing to render decisions on administrative appeals filed by them from October 2017 untif: September 2019
to deny programs,services,and activites in violation of federal law.

   24. That the individual Defendants through their subordinates have unjustly isolated and placed the Plaintiff in
institutions to isolate him from society in total violation of the Americians with Disabilities Act of 1990 as a result of his
mental and physical disabilities from October 2017 until September 2019 to deny him programs,services,and activities in
society.

  25. The Defendants planned to keep the Plaintiff isolated unjustly in an institution by revoking the Plaintiff's parole
release and extending his maximum release date regularly from October 2017 until September 2019 to deny him
programs,services,and activities in society.

   26. The Plaintiff states that he had the right to appeal t he PBPP's action in paragraphs #12 and #13 to a court of record
under Article V Section 9 of PA's Constitution . See Pittman v. PBPP,2018.

   27. That the Defendants denied,obstructed,or interfered with the Plaintiff's right to appeal to a court of record based
upon the Plaintiff's mental and physical disabilities from October 2017 until September 2019 to deny the Plaintiff
programs,services,and activities.

   28. That each time the Plaintiff was charged with violat ing his parole for mere technical violations as set out in
paragraphs #12 1:20-cv-00118-SHR-EB
        Case   and #13,the Defendants violated Title 61 Pa7C.SFiled
                                            Document           Section 6138 by confining
                                                                    02/18/20    Page 4theof 6Plaintiff
in PA DOC to await a preliminary hearing and fina l revocation hearing for mere technical parole
violations instead of confining him at a Community Correctional Center or Community Correctional
Facility as required by state law.

   29) That the defendants did not provide the Plaintiff with a notice and hearing before he was
confined in PA DOC to await a preliminary hearing and final revocation hearing for mere technical
parole violations.

   30) That the Plaintiff had a liberty interest in being confined at a CCC or CCF for mere technical
parole violations while awaiting for the preliminary hearing and final revocation hearing under Title 61
Pa C.S Section 6138.

   31) That by the Defendants confining the Plaintiff in PA DOC to await the preliminary hearing and
final revocation hearing for mere technical parole violations, the PBPP was more inclined to revoke the
Plaintiff's parole and keep him in PA DOC as opposed to if the Plaintiff was confined in a CCC or CCF to
waiting the proceeding for the mere technical parole violations.

                                               V.   Legal Claims

   32) The Plaintiff realleges and incorporates by reference paragraphs #1 through #23 with regard to
the following legal claims set forth herein.

   33) The Plaintiff states that each Defendant violated his right under the 14th Amendment of the
United States Constitution to due process of law based upon the facts in paragrapghs #1 through 23 .

   34) The plaintiff states that the defendants violated his 14th Amendment United States
Constitutional Right to equal protection of law based upon the facts in paragraphs #1 through #23.

   35) The Plaintiff states that each Defendant violated his rights under the Americans with Disabilities
Act of 1990 based upon the facts in paragraphs #1 through 23.

   36) The Plaintiff states that the Defendants violated his 1st Amendement United States
Constitutional Right to access to the courts based upon the facts in paragraphs #1 through 23 .

   37) The Plaintiff states that the Defendants violated his right to appeal to a court of record under
Article V Section 9 of Pennsylvania's Constitutio n based upon the facts in paragraphs #1 through 23.

   38) The Plaintiff states that the Defendants violated Section 504 of the Rehabilitation Act of 1973
based upon the facts in paragraphs #1 through 23 .

  39) As a direct and proximate result of the Def endants' actions and inactions and the actions and
inactions of their subordinates,the plaintiff suffe red violations of his U.S Constitutional Rights,Rights
under the ADA of 1990,Rights under Section 504 of the Rehabilitation Act of 1973, Rights under state
law,Loss of Freedom,Mental Distress,Loss of Enjoyment of Life,ect.

                                               VI. Prayer For Relief

  Wherefore, the plaintiff prays for a trial by jury and that a judgment be entered against the
Defendants as follows:

  A. An injunction to stop the discrimination in violation of the ADA of 1990;
   B. Declaratory judgment to declare the Plaintiff's rights and the Defendants' duties and obligations to
          Case 1:20-cv-00118-SHR-EB Document 7 Filed 02/18/20 Page 5 of 6
the Plaintiff.

   C. Compensatory damages in the amount of $300,000 against each Defendant.

    D. Punitive damages in the amount of $250,000 against each Defendant.

   E.Nominal damages against each Defendant.

   F. Legal costs.

   G. Any additional relief that this Court may demm just,proper,and equitable .

                                                                   Respectfully submitted,




                                                                   Harvey Patrick Short,ME6628

                                                                   SCI-Rockview

                                                                    1 Rockview Place

                                                                     Box A

                                                                     Bellefonte,PA 16823

                                             Verification

   I hereby certify that the content of this Amended Complaint is true and correct to the best of my
knowledge,information,and belief. I respectfully submit this amended complaint subjected to the
penalties for false swearing or falsification of unsworn documents as set forth under Title 18 Pa C.S
Section 4904.




                                                                      Harvey Patrick Short,ME6628

                                          Certificate of Service

   I hereby certify that a copy of this Amended Complaint was mailed to Jonathan Blake,Deputy
Attorney Genral,Office of the Attorney Genral,Lit igation Section,lSth Floor,Strawberry
Square,Harrisburg,PA 17120 on this   \if" day of ~ ~                   2020.




                                                                       Harvey Patrick Short,ME6628
Case 1:20-cv-00118-SHR-EB Document 7 Filed 02/18/20 Page 6 of 6


                                                                  c:i
                                                             ll   ZIP 1
                                                                  02 1•
                                                                  0001
